DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/28/2022 has been entered. Claims 1-16, 22, 31, 32, 46-48, 63, 64, 97-99, 104, 105 and 107-115 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/29/2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, line 2, a grammatical error exists in the limitation “a needle at an of the infusion”. The limitation amendment to recite “a needle at an end of the infusion” could resolve the grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 97, 98 and 105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimchuk et al. (US 2009/0312635 A1).
Regarding claim 1, Shimchuk teaches an infusion system (figure 2) comprising: 
a frame 21 that carries a beta detector 6 (figure 1), a gamma detector 7, and a controller (elements 12 and 14 together) communicatively coupled to the beta detector 6 and the gamma detector 7 (paragraph 0059), 
wherein the frame 21 is further configured to receive a strontium-rubidium radioisotope generator 11 that generates a radioactive eluate via elution (paragraph 0051, lines 1-7), 
the beta detector 6 is positioned to measure beta emissions emitted from the radioactive eluate (paragraph 0053), 
the gamma detector 7 is positioned to measure gamma emissions emitted from the radioactive eluate (paragraph 0054, lines 3-5), and 
the controller 12, 14 (paragraph 0059) is configured to determine an activity of rubidium in the radioactive eluate based on the beta emissions measured by the beta detector 6 and determine an activity of strontium in the radioactive eluate based on the gamma emissions measured by the gamma detector 7.

Regarding claim 2, Shimchuk teaches wherein the gamma detector 7 is positioned to measure the gamma emissions emitted from a static portion of the radioactive eluate (paragraph 0058, lines 6-15, element 7 is measuring activity from waste container 12 therefore, element 7 is considered as measuring the gamma emissions emitted from a static portion of the radioactive eluate).

Regarding claim 3, Shimchuk teaches wherein the controller 12, 14 is configured to control the infusion system to prevent a patient infusion procedure (paragraph 0051, “required amount of activity of Rb-82 is generated and must be delivered”, the generated required amount of activity of Rb-82 is construed as an allowable limit, once this allowable limit is generated, the Rb-82 infusion is stopped) if the determined activity of strontium exceeds an allowable limit.

Regarding claim 4, Shimchuk teaches further comprising an infusion tubing line (the tubing line starting from element 11 to element 19 in figure 1) configured to receive the radioactive eluate (paragraph 0051, lines 1-7), either directly or indirectly, from the strontium-rubidium radioisotope generator 11, when the strontium-rubidium radioisotope generator is received by the frame 21.

Following is the first interpretation of claim 5 under Shimchuk
Regarding claim 5, Shimchuk teaches further comprising an eluate-receiving container 20 (element 20 is described as a waste container but this container also receives eluate therefore referred as eluate-receiving container) in fluid communication with the infusion tubing line (the tubing line starting from element 11 to element 19 in figure 1, element 20 is in fluid communication with the infusion tubing line via element 3) to receive a portion of the radioactive eluate, thereby providing a static portion of the radioactive eluate.

Regarding claim 6, Shimchuk teaches wherein the beta detector 6 (paragraph 0053) is positioned to measure the beta emissions emitted from the radioactive eluate flowing through the infusion tubing line (the tubing line starting from element 11 to element 19 in figure 1); and 
the gamma detector 7 (paragraph 0059) is positioned to measure the gamma emissions emitted from the static portion of the radioactive eluate in the eluate-receiving container 20.

Regarding claim 9, Shimchuk teaches further comprising the strontium-rubidium radioisotope generator 11 received by the frame 21, wherein the strontium-rubidium radioisotope generator 11 is configured to generate (paragraph 0051, lines 1-7) the radioactive eluate containing rubidium-82 via elution of a column containing strontium-82.

Regarding claim 97, Shimchuk teaches a method comprising: 
Pumping (paragraph 0051) an eluant through a strontium-rubidium radioisotope generator 11 and thereby generating a radioactive eluate via elution; 
conveying (paragraph 0051) the radioactive eluate across a beta detector 6 and measuring beta emissions emitted from the radioactive eluate generated by the radioisotope generator 11 and flowing through an eluate line and determining therefrom an activity of the radioactive eluate; 
receiving (paragraph 0047, in order to pass the eluate into the element 20, eluate has to pass across element 6) the radioactive eluate conveyed across the beta detector 6 (figure 1) in an eluate-receiving container 20 positioned adjacent a gamma detector 7; and 
measuring (paragraphs 0059, 0053, paragraph 0054, lines 3-5) gamma emissions emitted from the radioactive eluate received by the eluate-receiving container 20 and determining therefrom an activity of strontium in the radioactive eluate in the eluate-receiving container 20. 

Regarding claim 98, Shimchuk teaches wherein the radioactive eluate received by the eluate-receiving container 20 provides a static portion of the radioactive eluate (paragraph 0058, lines 6-15, element 7 is measuring activity from waste container 12 therefore, element 7 is considered as measuring the gamma emissions emitted from a static portion of the radioactive eluate) from which gamma emissions are measured.

Regarding claim 105, Shimchuk teaches further comprising comparing the determined activity of strontium to breakthrough threshold and preventing a patient infusion procedure (paragraph 0051, “required amount of activity of Rb-82 is generated and must be delivered”, the generated required amount of activity of Rb-82 is construed as an allowable limit, once this allowable limit is generated, the Rb-82 infusion is stopped) if the determined activity of strontium exceeds to the breakthrough threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimchuk et al. (US 2009/0312635 A1) in view of Schuetz et al. (AT 399241 B).
Following is the alternative interpretation of claim 5 under Shimchuk and accordingly claims 7 and 8 are rejected.
Regarding claim 5, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 1. Shimchuk is silent regarding further comprising an eluate-receiving container in fluid communication with the infusion tubing line to receive a portion of the radioactive eluate, thereby providing a static portion of the radioactive eluate.
However, Schuetz teaches a method of obtaining a dosing comprising an eluate-receiving container 5 (figure 1) in fluid communication with the infusion tubing line 10 to receive a portion of the radioactive eluate, thereby providing a static portion of the radioactive eluate (page 7, lines 3-9) for the purpose of measuring a radioactivity in the eluate (page 7, lines 10-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the infusion system to incorporate an eluate-receiving container in fluid communication with the infusion tubing line to receive a portion of the radioactive eluate, thereby providing a static portion of the radioactive eluate as taught by Schuetz for the purpose of measuring a radioactivity in the eluate (page 7, lines 10-11).

Regarding claim 7, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 1. Shimchuk is silent regarding wherein the eluate-receiving container comprises a vial, the infusion tubing line comprises a needle at an end of the infusion tubing line and the needle on the infusion tubing line is inserted into the vial.
However, Schuetz teaches wherein the eluate-receiving container 5 (figure 1) comprises a vial (element 5 is a vial), the infusion tubing line 10 comprises a needle (page 7, lines 3-9, “piercing end” is construed as having a needle at an end) at an end of the infusion tubing line and the needle on the infusion tubing line is inserted into the vial for the purpose of filling the eluate-receiving container for measuring a radioactivity in the eluate (page 7, lines 10-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the infusion system of Shimchuk to incorporate wherein the eluate-receiving container comprises a vial, the infusion tubing line comprises a needle at an end of the infusion tubing line and the needle on the infusion tubing line is inserted into the vial as taught by Schuetz for the purpose of filling the eluate-receiving container for measuring a radioactivity in the eluate (page 7, lines 10-11).

Regarding claim 8, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 1. Shimchuk further discloses comprising a waste container 20.

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Shimchuk et al. (US 2009/0312635 A1) in view of Quirico et al. (US 2009/0309465 A1).
Regarding claim 63, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 1. Shimchuk is silent regarding wherein the controller is configured to determine a cumulative volume of the radioactive eluate generated by the radioisotope generator, when installed in the infusion system.
However, Quirico teaches a design of an infusion system configuration comprising the controller 17 (figure 1A) is configured to determine a cumulative volume (paragraph 0049, lines 1-11, paragraph 0053, lines 1-3) for the purpose of taking an appropriate decision to divert the eluate (paragraph 0032, lines 21-31) and notify the user regarding waste bottle needing to be emptied (paragraph 0053, lines 14-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the infusion system of Shimchuk to incorporate wherein the controller is configured to determine a cumulative volume of the radioactive eluate generated by the radioisotope generator, when installed in the infusion system as taught by Quirico for the purpose of taking an appropriate decision to divert the eluate (paragraph 0032, lines 21-31) and notify the user regarding waste bottle needing to be emptied (paragraph 0053, lines 14-19).

Regarding claim 64, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 1. Shimchuk is silent regarding wherein the controller is configured to control the infusion system to prevent a patient infusion procedure if the cumulative volume of the radioactive eluate exceeds an allowable limit.
Quirico teaches wherein the controller 17 is configured to control the infusion system (paragraph 0049, lines 1-11, paragraph 0053, element 17 diverts the eluate when prescribed eluate is delivered to the patient and when the waste container is full and needs emptied, element 17 prevents the operation. Thus, the allowable limit equals the prescribed eluate and eluate in the waste container) to prevent a patient infusion procedure if the cumulative volume of the radioactive eluate exceeds an allowable limit for the purpose of ensuring that the waste container does not overflow with continued operation (paragraph 0053).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the controller of the Shimchuk to incorporate wherein the controller is configured to control the infusion system to prevent a patient infusion procedure if the cumulative volume of the radioactive eluate exceeds an allowable limit as taught by Quirico for the purpose of ensuring that the waste container does not overflow with continued operation (paragraph 0053).

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Shimchuk et al. (US 2009/0312635 A1) in view of Juni (US 2008/0152083 A1) and further in view of Battist (US 3,767,915).
Regarding claim 114, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 97, Shimchuk further discloses wherein the gamma detector 7 comprises a solid state gamma detector (element 7 is a device and therefore although not explicitly recited to be solid, element 7 is construed as a solid gamma detector). 
Additionally, Juni teaches a nuclear medical imaging device wherein gamma detector comprises a solid state gamma detector (paragraph 0070, lines 4-7) for the purpose of detecting emissions from radioactive material (paragraph 0070).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the gamma detector of Shimchuk to incorporate a solid state gamma detector as taught by Juni for the purpose of detecting emissions from radioactive material (paragraph 0070). Additionally, one of ordinary skill in the art will be motivated to modify the gamma detector of Shimchuk because Shimchuk teaches a gamma detector without disclosing the structure of gamma detector in detail or the type of gamma detector whereas Juni teaches the gamma detector structure.
Shimchuk is further silent regarding the beta detector comprises a scintillator and photomultiplier. 
However, Battist teaches a radiation monitoring system comprising the beta detector 14 (figure 1) comprises a scintillator 35, 37 and photomultiplier (column 6, lines 39-45) for the purpose of using an improved radiation monitoring system that directly and continuously measures the concentration of radioactive materials (column 2, lines 9-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the beta detector of Shimchuk as taught by Battist for the purpose of using an improved radiation monitoring system that directly and continuously measures the concentration of radioactive materials (column 2, lines 9-16).

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Shimchuk et al. (US 2009/0312635 A1) in view of Moller et al. (US 2005/0058839 A1).
Regarding claim 115, Shimchuk discloses the claimed invention substantially as claimed, as set forth above in claim 97. Shimchuk is silent regarding wherein pumping the eluant through the strontium-rubidium radioisotope generator comprises saline at a rate ranging from 5 ml/min to 100 ml/min.
However, Moller teaches wherein pumping the eluant (paragraph 0103) through the strontium-rubidium radioisotope generator comprises saline at a rate ranging from 5 ml/min to 100 ml/min for the purpose of preparing a medical pharmaceutical with a balanced pH (paragraph 0103).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pumping rate of saline in Shimchuk to incorporate wherein pumping the eluant through the strontium-rubidium radioisotope generator comprises saline at a rate ranging from 5 ml/min to 100 ml/min as taught by Moller for the purpose of preparing a medical pharmaceutical with a balanced pH (paragraph 0103).

Allowable Subject Matter
Claims 10-16, 22, 31, 32, 46-48, 99, 104, 107-113 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-16, 22, 31, 32, 46-48, 99, 104, 107-113 were previously indicated allowable in the office action mailed on 4/29/2022.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
Applicant argues on page 12, line 17-page 15, line 2 that Shimchuk taken alone or in combination with the other cited references, fails to disclose or suggest the features of the claims because Shimchuk fails to disclose the limitation “the controller is configured to determine an activity of rubidium in the radioactive eluate based on the beta emissions measured by the beta detector and determine an activity of strontium in the radioactive eluate based on the gamma emissions measured by the gamma detector. Applicant further argues that the Office Action’s cited portion 0059 does not disclose determining an activity of both rubidium strontium in the manner the claim recites. The Examiner respectfully disagrees. The term “determining” is construed as a term that can measure or occur. Therefore, the limitation “controller is configured to determine” can be construed as the controller being capable to receive or measure. The cited paragraph 0059 recites “the system’s control and operating unit 12 … comprises elements for receiving and processing of signals from sensors 6, 7 … Control and processing unit 12 is connected to panel personal computer … informs them on the current condition of components controlled by it and the condition of the system’s sensors. To perform these tasks, control and operating unit needs to determine signals from the sensors 6 and 7. In the current Office action, claim 1 rejection indicated elements 6 and 7 as beta detector and gamma detector respectively. Shimchuk discloses that element 6 measures activity of Rb-82 in paragraph 0053 and element 7 measures radioactivity contained in the receptable in paragraph 0054. Therefore, using paragraphs 0053, 0054 and 0059, one of ordinary skill in the art will construe control and processing unit of Shimchuk is able to determine an activity of rubidium and strontium via elements 6 and 7. Even if Shimchuk discloses different purpose or functionality of element 7 (as argued by the applicant), claim do not recite any purpose or functionality that limits construing element 7 as being equivalent to claimed gamma detector. Claim only requires determine an activity of strontium in the radioactive eluate based on the gamma emissions measured by the gamma detector which is taught by Shimchuk.

Applicant argues on page 15, lines 3-16 that applicant’s arguments for claim 1 would apply to claim 97 because claim 97 is anticipated by Shimchuk based on a similar interpretation and application of the reference as applied to independent claim 1. Therefore, applicant requests to withdraw rejection of claim 97. Examiner respectfully disagrees. Examiner’s response to arguments for claim 1 would also apply to applicant’s arguments for claim 97. For same reasons, examiner’s rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783